Citation Nr: 0800374	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-31 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for 
residuals, fracture, left humerus with scarring (minor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to August 
1994, and from March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (RO), which denied the benefits sought on 
appeal.   

The veteran testified before the undersigned at a video-
conference hearing in March 2006.


FINDINGS OF FACT

1.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.

2.  The veteran's service-connected residuals, fracture, left 
humerus with scarring (minor), is manifested by nontender, 
superficial scars 5.5 and 1 cm long; and orthopedic symptoms 
are not productive of nonunion, malunion, or recurrent 
dislocation of any joint.


CONCLUSIONS OF LAW

1.  The veteran has PTSD due to traumatic experiences in 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The criteria for a compensable disability rating for 
residuals, fracture, left humerus with scarring (minor) has 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, Diagnostic Code 5202, 7801-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
2004, February 2005 and May 2005.  In those letters the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claims on appeal for service connection 
and for an increased rating.  VA has also informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is either mooted by 
the denial of the claim decided below, or will be addressed 
by the RO with respect to the claim granted.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of service and post-service medical 
records, and statements made in support of the veteran's 
claim, the transcript of hearing testimony, and other 
materials.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Service Connection for PTSD

The veteran claims entitlement to service connection for PTSD 
due to traumatic stressors experienced in service.  Service 
connection may be established for a disability resulting from 
personal injury or disease suffered or disease contracted in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2003).  

The definition of "engaged in combat with the enemy" is 
that the veteran is required to have take part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality; but does not include cases in which a 
veteran was merely serving in a general "combat area" or 
"combat zone" without their personal participation in 
combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 
1999).  

Participation in combat is a determination that is to be made 
on a case-by-case basis, and requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See Id.; Moran v. Principi, 17 Vet. App. 
149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 
273-74 (2004).  That determination must be based on 
consideration of all evidence of record in each case, 
assessing the credibility, probative value, and relative 
weight of each relevant item of evidence, and applying the 
benefit-of-the-doubt standard if the evidence is in 
equipoise.

When a determination is made that the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Court has held in the view of the subjective nature of 
the DSM-IV criteria for accessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor(s) is a medical question requiring assessment by a 
mental health professional.  Cohen, supra at 142, citing 
West, 7 Vet. App. 70 (1994).  Further, the Court in Cohen 
noted that "mental health professionals are experts and are 
presumed to know the DSM requirements applicable to the 
practice and to have taken them into account in providing a 
PTSD diagnosis..." Id.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

In this case, the veteran's service record of discharge, DD 
Form 214, shows that during his active service from March 
2003 to March 2004, he served almost three months of foreign 
service, and was ordered to active duty in support of 
Operation Enduring Freedom/Iraqi Freedom.  That form also 
shows that the veteran's military primary specialty was 
military police, and that he was a member of the 372nd 
Military Police Company.  That form does not show that the 
veteran received commendations or awards that warrant the 
conclusion that he participated in combat, see VAOPGCPREC 12-
99 at para. 12, 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1, Part VI, para. 
11.38(b)(1).

VA requested the veteran's service personnel records in order 
to verify the veteran's claimed stressors associated with his 
last period of service.  The response, however, only included 
service personnel records from the veteran's earlier period 
of service from July 1989 to August 1994, and did not include 
any from his period of service from March 2003 to March 2004.

Nevertheless, review of other supportive evidence, including 
material published on the internet, supports a finding that 
the veteran engaged in combat with the enemy.  There is 
evidence with respect to the veteran's unit, showing that the 
372nd Military Police Company participated in events 
constituting actual fights and/or encounters with such 
individuals who constitute military foes.  There is 
evidence-as claimed by the veteran- that the 372nd Military 
Police Company was stationed in Al Hillah in 2003 from June 
to October 2003, prior to the unit's move to Abu Ghraib 
prison in October 2003.  As detailed in the several 
paragraphs below, various published sources, cited 
immediately below, provide supportive evidence consistent 
with the veteran's claimed stressors.  

For details of these verifications of activities of the 
veteran's unit, see the following articles: 
http://www.globalsecurity.org/wmd/library/news/iraq/2003/06/i
raq-030630-usmc02.htm; http://www.411sync.com/cgi-
bin/portal?kw=Al-Hillah&d=1; 
http://www.answers.com/topic/372nd-military-police-company; 
and 
http://www.fallenheroesmemorial.com/oif/profiles/cassidypaulj
.html.

These sources generally document the following.  In June 
2003, a "job fair" in a soccer field of Al Hillah was 
coordinated by military elements including the 372nd Military 
Police Company.  The coalition forces planned to give an 
emergency payment of about $20 dollars to each unemployed 
Iraqi soldier at that time.  The number showing up was five 
times more than expected.  "It took all of the organizers' 
skills to keep the big crowd focused on registration forms 
and in orderly lines in the sweltering heat, especially when 
some applicants voiced frustration over the wait." One 
source indicated that the situation was disorderly and noisy. 

There is also evidence to substantiate that the 372nd:  
conducted search a in Al Hillah in June 2003 in an attempt to 
arrest "criminals of Al Hillah" for placement in prison; 
and went on missions with warrants, searching for wanted 
Iraqis.  The Military Police of the 372nd Military Police 
Company conducted daily patrols in Al Hillah, and 
participated in police actions in response to demonstrations 
outside city hall by former members of the Iraqi army seeking 
to be paid.  

Later, seven members of the 372nd Military Police Company 
were involved in the infamous Abu Ghraib torture and prisoner 
abuse scandal during the ongoing occupation of Iraq.  

The above histories are found in sources which are not from 
official military records but are internally consistent, and 
consistent with other published material reviewed, and with 
the veteran's assertions as to his stressors, as discussed 
below.   

The veteran has claimed that he experienced several stressors 
during service that caused his PTSD.  During his March 2006 
hearing, he testified that he was in Iraq from April to 
August of 2003, and was assigned to Al Hillah as a military 
police officer team leader.  He states that his job as a 
military police officer was to maintain domestic tranquility, 
to arrest criminals, re-arrest criminals or prisoners who 
were released by Hussein, arrest insurgents that were coming 
in, and to help maintain four police stations and oversee all 
law enforcement in Al Hillah.  

With respect to that role, he testified as to the following 
stressful incidents which he attributed to be a cause of his 
PTSD.  On one occasion, his unit was called to assist another 
platoon that was attempting to re-arrest an individual who 
had been released from prison prior to the war, and became 
involved in a firefight with that individual.  They secured 
the perimeter and entered the building to arrest the 
individual.  At that time the individual was shooting at 
them.  

On another occasion, the veteran was one of 36 personnel who 
went to a soccer stadium to pay an expected 1000 former Iraqi 
soldiers, as promised for putting down their weapons and 
going home.  Unexpectedly, 3000 Iraqi soldiers showed for the 
event; and when the authorities decided not to pay them, 
violence erupted and the veteran feared for his life.

The veteran also testified that he mostly did morning 
patrols, which were conducted from 4 or 5 AM until 1 Pm in 
the afternoon.  During these patrols, his group would be 
fired upon by Iraqis from the buildings.  On one mission, the 
goal was to arrest a Baath member, who jumped off his roof 
and apparently ran through the alleys and escaped.  In the 
unit's search for him the veteran was scared.

The veteran also testified that when he was involved in a 
combat/combat raids, they did not have enough people to do 
all the jobs required.  On one occasion, his unit was 
escorting a Marine major to an ammo supply point, when 
ordered to divert to a small town in the desert out of radio 
contact in order to make an arrest.  When they arrived it was 
determined that there could be 10 to 60 armed enemy personnel 
in the building, opposed to their apparently small unit.

The veteran testified that on one occasion, while preparing 
for a raid, a child ran up near his vehicle.  A sergeant 
jumped out of the vehicle and "locked and loaded" and other 
soldiers jumped out of the vehicle.  The sergeant yelled that 
"he got it" and the veteran did not understand what was 
happening.  The child ran around to the veteran's side of the 
vehicle and the veteran stuffed his shotgun into the child's 
mouth and laid him on the ground.  The veteran then realized 
that the child had taken a bottle of water, and indicated 
that at that time he had had a immediate great emotion about 
putting a gun in the mouth of the child.  

The veteran further testified that the 372nd had made 
national news for abuse of Iraqis at Abu Ghraib, but that 
this abuse started in Al Hillah.  The veteran testified that 
he witnessed events in which soldiers would wrap barbed wire 
around in front of their vehicles to purposely drag the 
Iraqis down the street; and would beat up Iraqis for no 
reason.  The veteran and his sergeant attempted to stop these 
abuses and were ostracized for that.

The first question to be answered here is whether the veteran 
was engaged in combat with the enemy; because if so, and if 
the claimed stressor(s) is related to that combat, then the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to the actual 
occurrence of the stressor, and no further development or 
corroborative evidence will be necessary.  38 U.S.C.A. § 
1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); 38 C.F.R. § 3.304(d)(f)(2003).   

Important here is the meaning of the word combat.  The 
evidence does not show, and the veteran does not claim, that 
he was engaged in combat in the usual sense of engaging an 
enemy well forward on a battlefield, and all that entails.   

On the other hand, there is evidence that in his role as a 
Military Police officer in Al Hillah, the veteran took part 
in fights or encounters with military foe or hostile units.  
As discussed above, there is supportive evidence to 
substantiate the veteran's claims that in his role as a 
Military Police officer in Al Hillah, he was involved in 
incidents meeting the definition of being "engaged in combat 
with the enemy."  That is, there is evidence that, within a 
short time after the initial invasion of Iraq, the veteran's 
unit was in Al Hillah involved in Military Police functions, 
including actions consistent with the definition of being 
"engaged in combat with the enemy" including duties 
controlling an unexpected extremely large crowd of agitated, 
unemployed Iraqi soldiers; searches in unfamiliar territory 
for wanted Iraqis; daily patrols in streets of Al Hillah; and 
police duties in response to demonstrations in a war zone.  
  
In light of the ordinary duties expected of a U.S. Military 
Police officer serving in Al Hillah, Iraq during the period 
between April and August 2003, the evidence above reflects 
that the veteran would have been involved in incidents as 
claimed.  That is, the evidence supports a finding that the 
veteran would have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit, constituting "engagement in combat with the 
enemy."  

In making this determination, the Board has considered all 
evidence of record, including the veteran's hearing 
testimony, his role as Military Police officer in Al Hillah 
at a time when hostilities were ongoing in Iraq, and the 
verifying evidence discussed above.  The Board finds the 
veteran's testimony as to the cited incidents entirely 
consistent with other verifying evidence as well as with what 
would be expected in the role of his military occupational 
specialty in that situation.  In sum, based on the record, 
the Board finds that there is supportive credible evidence 
that the veteran engaged in combat with the enemy as 
discussed above.   

The record also contains medical evidence showing a diagnosis 
of PTSD, linked to those combat-related stressors.  A VA 
mental health note in December 2004 shows that the veteran 
reported that he did not kill insurgents but rounded them up 
and put them in jail.  However, he nearly killed one, and he 
witnessed people getting killed.  The treatment provider made 
an Axis I diagnosis of PTSD. 

During VA examinations in May 2004 and March 2005 VA 
neuropsychiatric examinations, the examiner made a diagnosis 
of PTSD based on the veteran's report of various stressful 
events experienced.  Those stressors were generally 
consistent with those supported by the credible evidence 
discussed above.  These included the need to physically 
disarm Iraqi civilians attacking with knives and other 
weapons, including women and a seven year old boy; using 
rifle butts and other defensive strategies to avoid shooting 
Iraqis during such situations.  The veteran also reported 
witnessing dead and severely wounded U.S. soldiers, and being 
involved in combat raids. 

After examination, the examiner at both of the VA 
examinations in May 2004 and March 2005 made a diagnosis of 
PTSD.  The report of the March 2005 VA examination shows that 
the examiner linked that diagnosis to the events in Iraq, 
opining that the PTSD was "related to actual or threatened 
death or serious injury to himself or others, as well as the 
intense fear, helplessness, or horror that can accompany a 
combat situation." 

The evidence shows that the veteran does have a diagnosis of 
PTSD, and also shows that this has been found to be related 
to the verified stressors as discussed above.  Other 
probative evidence on this point includes service medical 
records showing the following.  In the report of medical 
history in February 2002, before the veteran's service in 
Iraq the following year, the veteran reported having no 
nervous trouble of any sort.  A progress note in August 2003, 
at the approximate end of the veteran's service in Iraq, he 
was seen by psychiatry with concerns over anger and stress 
management and was referred for 10 sessions of group therapy.  
The report of medical history in December 2003, after leaving 
Iraq, shows that the veteran reported having nervous trouble, 
including frequent trouble sleeping, depression or excessive 
worry, for which he had received counseling and treatment. 

The evidence of record is at least in relative equipoise.  
Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board finds that PTSD was incurred in service.  38 
U.S.C.A. § 5107.   In light of the foregoing, service 
connection for PTSD is warranted.  38 C.F.R. §§ 3.303, 3.304.

III.  Evaluation of Residuals, Fracture, Left Humerus With 
Scarring

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals, fracture, left 
humerus with scarring warrants a higher, compensable 
disability rating.  Disability evaluations are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2 (2007).  
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  Thus in deciding the claim below, the Board has 
considered whether different ratings may be warranted for 
different time periods based on the evidence of record. 
  
The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion.  Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of 
motion, and atrophy.  Painful motion with the joint or 
periarticular pathology, which produces disability, warrants 
the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2007).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993). 

The veteran's residuals, fracture, left humerus with scarring 
is currently evaluated at a noncompensable level (zero 
percent disability rating), under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5202.  In the selection of diagnostic 
codes assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diagnostic 
Code 5299 refers generally to orthopedic disabilities and is 
not associated with any specific rating criteria.  See 38 
C.F.R. §§ 4.27, 4.71a.

38 C.F.R. §4.71a, Diagnostic Code 5202 indicates that 
impairment of the humerus is the evaluated residual 
condition.  Under Diagnostic Code 5202, for the minor arm a 
20 percent rating is granted if: there is malunion, with 
moderate or marked deformity; or if there are recurrent 
dislocations of the minor arm at the scapulohumeral joint, 
with infrequent episodes and guarding of movement only at 
shoulder level, or with frequent episodes and guarding of all 
arm movements for the minor arm.  A 40 percent rating is 
granted for fibrous union of the minor arm.  A 50 percent 
rating is granted for nonunion (false flail joint) of the 
minor arm.  A 70 percent rating is granted for loss of head 
of (flail shoulder) for the minor arm.

The recent medical evidence material to this claim consists 
of VA examinations in May 2004 and February 2005.  At the 
time of the May 2004 VA examination, examination of the arm 
revealed no tenderness.  There was scarring in the area of 
the open reduction internal fixation of the left humerus.  
The scar was depressed and moderately disfiguring and was 
approximately four cm in length.  The examiner measured the 
various ranges of motion for the left shoulder and provided a 
table of results for the veteran's left shoulder.  The 
measured findings showed somewhat decreased ranges of motion 
on flexion, abduction, and external rotation; and normal 
ranges of motion on extension, adduction, and internal 
rotation.  After examination the report contains a diagnosis 
of status post open reduction internal fixation of the left 
humerus with residual scarring.

At that time of the February 2005 VA examination, the VA 
examiner examined the veteran for both muscles and joints.  
During the examination, the examiner noted a history that the 
veteran had a motor vehicle accident, which resulted in a 
shatter fracture of the left humerus, mid-shaft.  At the time 
of the accident, the veteran had undergone open reduction 
internal fixation with metallic plate and screw that was 
taken out one year later.  The veteran  reported that since 
then, he had the following complaints.  He had pain in the 
left shoulder, with stiffness and weakness.  He denied having 
any swelling, heat, or redness.  He takes Motrin to relieve 
the pain.  He has flare-up of the left shoulder pain on using 
the arm above the head or with any activity of lifting 
weight.  He has an additional 20 percent limitation of motion 
during flare-ups, and following repetitive use secondary to 
pain.  He has flare-ups about once a week, lasting two to 
three hours.  

The veteran denied having any dislocation or subluxation of 
the left shoulder.  He uses his right hand for writing and 
left hand for shooting a gun.  After the injury he is 
predominantly right-handed because of the pain in the left 
shoulder.  The veteran reported that the residuals, fracture, 
left humerus with scarring had no effect on daily activity; 
and there was no injury to vessels or nerves.  The report 
noted that the shoulder joint was affected secondary to the 
fracture of the humerus, and subsequent rotator cuff tear.

On examination, there was a scar on the anterior shoulder 
measuring 5.5 cm in length, which was red in color and 
nontender.  Another scar was 1 cm wide and 1 cm long, which 
was red in color, superficial, and not painful on 
examination.  The scars were not adherent to underlying 
tissue.  The texture of the skin was normal.  There was no 
elevation or depression of the surface contour of the scar on 
palpation.  The scar was superficial, with no inflammation, 
edema, or keloid formation.  There was no limitation of 
motion or function caused by the scar.  There was no 
disfigurement caused by the scar.

The report contains diagnoses of (1) fractured shaft of the 
left humerus, open reduction internal fixation; and (2) focal 
tear in the mid-rotator cuff tendon complex.  Associated with 
the examination is a report of X-ray examination of the left 
humerus, which includes an impression of old healed fracture 
of the mid shaft of the left humerus; there are no recent 
fractures or acute bony changes.

On review of the record, the preponderance of the evidence is 
against the veteran's claim for an increased rating for his 
residuals, fracture, left humerus with scarring.  
In terms of the rating criteria under Diagnostic Code 5202, 
for other impairment of the humerus, the service-connected 
left shoulder disability is currently rated as zero percent 
disabling.  This reflects findings that other impairment of 
the humerus does not meet requirements for compensable 
evaluation under that code.  38 C.F.R. § 4.31 (2007).  

To warrant a compensable rating under Diagnostic Code 5202, 
there must be medical evidence of other impairment of the 
humerus, with either malunion; or recurrent dislocations of 
the minor arm at the scapulohumeral joint, with either 
infrequent episodes and guarding of movement only at shoulder 
level, or with frequent episodes and guarding of all arm 
movements for the minor arm.  As discussed above, the medical 
evidence does not show that any of these conditions are part 
of the veteran's service-connected residuals, fracture, left 
humerus with scarring. 

The residuals, fracture, left humerus with scarring may 
generally be evaluated under other diagnostic criteria for 
rating "the shoulder and arm."  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5201, 5203.  Note, however, that 
service connection is in effect separately for left rotator 
cuff tear, as due to the service-connected residuals, 
fracture, left humerus with scarring.  In an August 2005 
rating decision the RO granted service connection for that 
disability and pursuant to Diagnostic Code 5299-5201 assigned 
a zero percent disability rating.  The veteran did not appeal 
that rating.  (Diagnostic Code 5201 pertains to limitation of 
motion of the arm.).  Therefore, the rating for left rotator 
cuff tear is not before the Board here, and thus, 
consideration of the appealed claim here under that code is 
precluded as it would amount to pyramiding-being compensated 
twice for the same symptomatology.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).

Evaluation under Diagnostic Codes 5200 or 5203 would not be 
appropriate as these pertain to anatomical parts beyond the 
shoulder joint and not part of the humerus; and there is no 
evidence of conditions rated under those codes.  That is, 
there is no evidence of ankylosis of the scapulohumeral 
articulation, or of malunion, nonunion or dislocation of the 
clavicle or scapula.
 
As the veteran's residuals, fracture, left humerus with 
scarring includes scarring, the Board has considered whether 
a rating may be warranted for associated scars.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2007) provides that other scars 
are rated on limitation of function of the affected part.  
This was done above.

The evidence also does not show that the disability meets 
criteria that would warrant a separate rating under other 
relevant diagnostic codes for rating skin (scar) conditions. 
See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, and 
7804. The scars are not deep or cause limited motion due to 
the scars alone; nor cover an area of 144 square inches or 
more; nor are unstable or painful on examination. Id. All 
indications are that the associated scars are well-healed, 
nontender, and asymptomatic.  Therefore, a separate rating 
for the associated scars is not warranted.

The Board concludes that there is not a medical and factual 
basis on which to conclude that there is functional loss due 
to pain associated with the left arm disability which is 
sufficient to warrant any additional rating for the service-
connected disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  In this regard, note that service connection is 
separately in effect for left rotator cuff tear.  That 
disability is evaluated under the diagnostic criteria 
(Diagnostic Code 5201) for evaluating limitation of motion of 
the arm, which would be the predominant basis for evaluating 
functional loss.  That rating is not on appeal here.   With 
respect to the claim on appeal here, based on the foregoing, 
the Board concludes that at this time there is not a medical 
and factual basis on which to conclude that there is 
functional loss due to pain in the veteran's residuals, 
fracture, left humerus with scarring which is sufficient to 
warrant any additional rating for the service-connected 
disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.
 
In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Thus there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on the 
issue. 38 U.S.C.A. § 5107(b).

The Board has also considered whether the veteran's 
residuals, fracture, left humerus with scarring present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards. Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Accordingly, 
38 C.F.R. § 3.321(b)(1) does not provide an additional basis 
for a compensable disability rating for the service-connected 
disability.



 
ORDER

Service connection for PTSD is granted.

Entitlement to a compensable rating for residuals, fracture, 
left humerus with scarring, is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


